Citation Nr: 0843135	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to increased pension benefits on account of 
unreimbursed medical expenses for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel





REMAND

The veteran had active military service from March 1942 to 
September 1942.  He died in December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 decision by the Department of 
Veterans Affairs (VA) Pension Management Center in Milwaukee, 
Wisconsin.  

In her July 2008 appeal to the Board, the appellant requested 
a hearing at a local VA office before a member of the Board.  
Her hearing request was acknowledged in undated 
correspondence to her that is believed to have been created 
in late November 2008.  That correspondence, however, 
erroneously noted that the appellant had requested a hearing 
at the Board's offices in Washington, DC.  Because the 
appellant has requested a hearing at a regional office (RO), 
the Board must remand in order to afford the appellant the 
Board hearing she requested.  See 38 C.F.R. § 20.700(a) 
(2008).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

